DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the application filed on June 11, 2021.
Claim(s) 1-13 have been amended and are hereby entered.
Claim(s) 1-13 are currently pending and have been examined. 
This action is made Non-Final.

 
Examiner’s Note
The claims are replete with intended use language, which has little to no patentable weight.  However, for compact prosecution, Examiner interpreted the claims as if they have some patentable weight.  For example, claim 1 recited: “..wherein the payment sender and the payment receiver are users of at least one social media platform which is designed for publishing contributions and for publishing comments associated to a contribution, wherein any user is associated at least one social media account of the social media platform…; and “…comprising a payment connection suited for the collection of a payment amount of money from and for the disbursement of a payment amount of money to the user associated with the user account…”. 


Objections
Claim 11 is objected to because of the following informalities:  Applicant misspelled the word “one” in the limitation “selecting at least on user account…”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-13 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method claim 1 as the claim that represents the claimed invention for analysis. Claim 1 recites the following limitations:
in a registration step executed for the payment sender and the payment receiver, respectively, the setup of a user account comprising a payment connection suited for the collection of a payment amount of money from and for the disbursement of a payment amount of money to the user associated with the user account, 
and an authentication step in which an ownership of at least one social media account by the user is validated, wherein the registration step and the authentication step is executed at least for a first and for a second user, respectively; 
at least one comment analysis step comprising the at least partial extraction, by means of a programmatically accessible interface of the social media platform, of a string from a comment comprising a comment text, wherein the comment is assigned to a contribution published on the social media platform, 
the validation of the string for determining whether the string is a well-formed payment string; and, 
if the string is a well-formed payment string, the determination of an amount of money specified by the payment string, the identification of the social media account of the commenting author that created the comment, and the identification of the social media account of the contributing author that created the contribution to which the comment is associated;  
and- 10 -Preliminary AmendmentAtty. Docket No.: LIEDTKE.7075 Customer No.: 24943at least one payment step in which, if the commenting author and the contributing author were each validated as a user with an assigned user account, the payment amount of money is transferred from the user account of the commenting author to the user account of the contributing author identified as destination of the payment, wherein the contributing author is assigned as payment receiver and the commenting author is assigned as payment sender.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity because the limitations recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer, social media platform and the programmatically accessible interface of the social media platform in Claim 1 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea) 

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a computer, a social media platform, and the programmatically accessible interface of the social media platform.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 2-13 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1-13 are not patent-eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “well-formed” in claims 1 and 9 and dependent claims due to dependency are a relative term which renders the claim indefinite. The term “well-formed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of the term “well-formed” has rendered indefinite the payment string recited in claims 1 and 9.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-8, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague (US 11,188,957) in view of Baraket (US 2019/0325448).   
Regarding claim(s) 1:
Sprague teaches:
in a registration step executed for the payment sender and the payment receiver, respectively, the setup of a user account comprising a payment connection suited for the collection of a payment amount of money from and for the disbursement of a payment amount of money to the user associated with the user account, (Sprague:  col 3, lines 1-10, “In embodiments, these payees are also enrolled with the same or other financial institution to receive payments…”; col 3, lines 60-61, “The social payment system can perform other pre-processing and setup tasks…”)
an authentication step in which an ownership of at least one social media account by the user is validated, wherein the registration step and the authentication step is executed at least for a first and for a second user, respectively; (Sprague:  col 2, lines 5-15, “…a financial institution customer can register his social media accounts with his financial institution by enrolling his financial accounts in a social payment system…”; col 4, lines 1-10, “…system can provide a social network login request to the computing system.”; col 3, lines 1-10, “user can use his account on the social network to initiate payments to payees who are also registered on the social network…these payees are also enrolled with the same or other financial institution…”)
	Sprague does not teach, however, Baraket teaches:  
at least one comment analysis step comprising the at least partial extraction, by means of a programmatically accessible interface of the social media platform, of a string from a comment comprising a comment text, wherein the comment is assigned to a contribution published on the social media platform, (Baraket:  pgh 20, “…the processor can implement a context parser component to obtain the context of social message posts for use in determining whom should be paid, how much they should be paid, etc.”)
the validation of the string for determining whether the string is a well-formed payment string; and, (Baraket:  pgh 32, “…the social payment system can parse all social media posts by the user or to the user to determine which, if any, can include payment details.”  Baraket’s disclosure of determining which social media posts include payment details teaches the limitation of validating the string for determining whether the string is a well-formed payment string.)
if the string is a well-formed payment string, the determination of an amount of money specified by the payment string, the identification of the social media account of the commenting author that created the comment, and the identification of the social media account of the contributing author that created the contribution to which the comment is associated; (Baraket:  pgh 19, “…the processor can implement a context parser component to obtain the context of social message posts for use in determining whom should be paid, how much they should be paid, etc.”)
and- 10 -Preliminary AmendmentAtty. Docket No.: LIEDTKE.7075 Customer No.: 24943at least one payment step in which, if the commenting author and the contributing author were each validated as a user with an assigned user account, the payment amount of money is transferred from the user account of the commenting author to the user account of the contributing author identified as destination of the payment, (Baraket:  pgh 34, “…the social payment system can determine that the payee has no account into which funds can be transferred, and the social payment system can notify the payee that a target account should be set up to receive payments. If all requirements are met for processing the transaction, the social payment system can generate a transaction trigger…” Determining that all requirements are met before processing the transaction teaches at least one payment step in which, if the commenting author and the contributing author were each validated as a user with an assigned user account, the payment amount of money is transferred.  This is evident since the payment system of Baraket does not transfer funds where the payee does not have an enrolled account.)  
wherein the contributing author is assigned as payment receiver and the commenting author is assigned as payment sender.  (Baraket:  pgh 17, “…a payee can request a funds transfer through social media from the user.”; pgh 32, “…the social payment system can be authorized by the user to read every social message/post entered by the user from other client programs and in addition received messages that are sent to the user by other users.”)
It would have been obvious to one of ordinary skill in the art before the effective time of filing to have modified the social payment method of Sprague to include the social media bill pay teachings of Baraket because “Banking account holders often wish to make payments to non-merchant parties.” (Baraket:  pgh 2)  

Regarding claim(s) 4: 
The combination of Sprague/Baraket, as shown in the rejection above, discloses the limitations of claim 1.  Baraket further teaches:
wherein the transfer of the payment is cancelled, if the registration step was not successfully accomplished for the payment sender and/or for the payment receiver, respectively and a cancellation message attributable to the payment sender is received.  (Baraket:  pgh 34.  Where the payee does not have an enrolled account, the social payment system notifies the payee that a target account should be set up to receive payments.  The reference suggests the cancellation of the payment since there is no account available to receive the payment.)
It would have been obvious to one of ordinary skill in the art before the effective time of filing to have modified the social payment method of Sprague to include the social media bill pay teachings of Baraket because “Banking account holders often wish to make payments to non-merchant parties.” (Baraket:  pgh 2)  

Regarding claim(s) 6: 
The combination of Sprague/Baraket, as shown in the rejection above, discloses the limitations of claim 1.  Sprague further teaches:
wherein comments published on the social media platform are, by means of a social media programming interface provided by the social media platform, continuously registered and analyzed in a comment analysis step.  (Sprague:  col 4, lines 50-60)

Regarding claim(s) 7: 
The combination of Sprague/Baraket, as shown in the rejection above, discloses the limitations of claim 1.  Baraket further teaches:
wherein the payment amount of money is temporarily stored on a donation account, if no user account is registered and associated with the contributing author, wherein the payment amount of money on a donation account is transferred to the contributing author upon creating and authenticating a user account, if the authentication is accomplished within a predetermined time span after the creation of the comment, and wherein the payment amount of money is transferred back to the commenting author otherwise.  (Baraket:  pgh 15)
It would have been obvious to one of ordinary skill in the art before the effective time of filing to have modified the social payment method of Sprague to include the social media bill pay teachings of Baraket because “Banking account holders often wish to make payments to non-merchant parties.” (Baraket:  pgh 2)  

Regarding claim(s) 8: 
The combination of Sprague/Baraket, as shown in the rejection above, discloses the limitations of claim 1.  Baraket further teaches:
wherein the payment receiver is notified after the completion of a transfer of a payment amount of money.  (Baraket:  pgh 34)
It would have been obvious to one of ordinary skill in the art before the effective time of filing to have modified the social payment method of Sprague to include the social media bill pay teachings of Baraket because “Banking account holders often wish to make payments to non-merchant parties.” (Baraket:  pgh 2)  

Regarding claim(s) 10: 
The combination of Sprague/Baraket, as shown in the rejection above, discloses the limitations of claim 1.  Sprague further teaches:
wherein the payment step additionally comprises a payment confirmation step, in which the commenting author is requested to confirm a payment determined in a comment analysis step.  (Sprague:  col 5, lines 30-35)

Regarding claim(s) 12: 
The combination of Sprague/Baraket, as shown in the rejection above, discloses the limitations of claim 1.  Sprague further teaches:
A computer program product, comprising statements for executing a method according to claim 1. (Sprague:  col 8, lines 45-50)

Regarding claim(s) 13:
Baraket teaches:
comprising a presentation layer designed for interaction with a user; (Baraket:  pgh 13, “The request can include, for example, an HTML input form in which the user can enter social media login information…”)
	Baraket does not teach, however, Sprague teaches:  
a persistence layer designed for storing data; (Sprague:  col 7, lines 35-37, “A social payment database can store social payment enrollment information.”)
and a business logic layer that is connected with the presentation layer and with the persistence layer and that is designed for communication with a social media platform via a social media programming interface. (Sprague:  col 4, lines 30-35, “…a financial institution application programming interface (API), can display or cause to be display a user interface…”; col 4, lines 40-45, “In other embodiments, Facebook itself or other social network can generate the user interface.)
It would have been obvious to one of ordinary skill in the art before the effective time of filing to have modified the social payment method of Sprague to include the social media bill pay teachings of Baraket because “Banking account holders often wish to make payments to non-merchant parties.” (Baraket:  pgh 2)  

Claims 2, 3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague/Baraket in view of Mond (US 2018/0365767).   
Regarding claim(s) 2: 
The combination of Sprague/Baraket, as shown in the rejection above, discloses the limitations of claim 1.  Sprague/Baraket does not teach the remaining limitations.  Mond further teaches:
wherein the ownership of the at least one social media account is validated by an Open Authorization (OAuth) protocol.  (Mond:  pgh 109)
It would have been obvious to one of ordinary skill in the art before the effective time of filing to have modified Sprague/Baraket to include the funding and trading teachings of Mond because “…there is a need for a platform that provides a dynamic, interactive, and multi-threaded ecosystem that can improve the process of fund/capital raising”. (Mond:  pgh 6)  

Regarding claim(s) 3: 
The combination of Sprague/Baraket, as shown in the rejection above, discloses the limitations of claim 1.  Sprague/Baraket does not teach the remaining limitations.  Mond further teaches:
wherein the ownership of the at least one social media account is validated by sending a personalized authentication link with a limited period of validity to the social media account of the user.  (Mond:  pgh 111)
It would have been obvious to one of ordinary skill in the art before the effective time of filing to have modified Sprague/Baraket to include the funding and trading teachings of Mond because “…there is a need for a platform that provides a dynamic, interactive, and multi-threaded ecosystem that can improve the process of fund/capital raising”. (Mond:  pgh 6)  

Regarding claim(s) 5: 
The combination of Sprague/Baraket, as shown in the rejection above, discloses the limitations of claim 1.  Sprague/Baraket does not teach the remaining limitations.  Mond further teaches:
wherein the transfer of payment is cancelled, if the registration step is not successfully accomplished for the payment sender and/or for the payment receiver, respectively, before or within a predetermined time span after the execution of the comment analysis step.  (Mond:  pgh 103)
It would have been obvious to one of ordinary skill in the art before the effective time of filing to have modified Sprague/Baraket to include the funding and trading teachings of Mond because “…there is a need for a platform that provides a dynamic, interactive, and multi-threaded ecosystem that can improve the process of fund/capital raising”. (Mond:  pgh 6)  

Regarding claim(s) 9: 
The combination of Sprague/Baraket, as shown in the rejection above, discloses the limitations of claim 1.  Sprague/Baraket does not teach the remaining limitations.  Mond further teaches:
wherein a well-formed payment string is validated by comparison with a schema defined in a markup language (Extensible Markup Language, XML).  (Mond:  pgh 49)
It would have been obvious to one of ordinary skill in the art before the effective time of filing to have modified Sprague/Baraket to include the funding and trading teachings of Mond because “…there is a need for a platform that provides a dynamic, interactive, and multi-threaded ecosystem that can improve the process of fund/capital raising”. (Mond:  pgh 6)  


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, the claim(s) still do not overcome the 101 and 112 rejections.


Examiner’s Statement of Reason for Allowance
The following is a statement of reasons for the indication of subject matter allowable over the prior art of record.  The cited reference(s) of Sprague, Baraket, and Mond do not disclose, teach, or suggest the claimed invention.  Sprague teaches a method for performing payment transactions.  Baraket teaches a method for performing payment transactions via social media.  Mond teaches a method, apparatus, interface, and platform for interactive investing, funding, and trading.  However, the prior art of record fails to anticipate or render obvious the claimed invention.  Specifically, the prior art of record fails to anticipate or render obvious limitations to share a link to a contribution published on the social media platform (SMP) by means of a social media pay client application (SPC app); determine at least one user account associated with the published contribution that was shared by analyzing the shared link with a business logic; and select at least one user account associated with the published contribution that was shared, wherein the at least one selected user account is used as destination of payment in the subsequently executed payment step, as described by the allowed claim 11.  

                                                                                                                                                                     
Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  McGrath (US 2019/0026782) discloses a computer system and method for coordinating and collaborating remote online identities of influencers on social media networks.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
September 19, 2022



/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698